DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/878,151, filed on 05/19/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/03/2022, 03/04/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the viewing portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the viewing portion” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 4-5 inherit the profile of independent claim 3 and therefore are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Horikawa (US 2013/0188209), in view of Kimura (US 2019/0105903) and further in view of Nanba (JP 2016193533). 
With regard to claim 1, Horikawa discloses a recording apparatus (1) [inkjet printer; Para. 0034] comprising:
a recording portion (31) [recording head; Para. 0044; Fig. 2] that performs recording by ejecting a liquid [ink] onto a medium;
a liquid housing portion (32A) [ink cartridges; Para. 0037] that is disposed above the recording portion, that houses the liquid to be supplied to the recording portion, 
a carriage (28) [Para. 0037] on which the recording portion and the liquid housing portion are mounted, and which is configured to move in a width direction intersecting a direction in which the medium is transported;
a casing (2) [apparatus body; Para. 0035] having the carriage therein [Figs. 1 & 2],
a scanner unit (3) [Para. 0034] that is attached to the casing via a pivot shaft (3a) [Para. 0036] at an upper portion of the casing [Fig. 2] so as to pivot and that reads a document placed on a document table (not shown) [Para. 0040], and
a panel unit (8) [Para. 0042] through which various operations are performed, wherein 
the panel unit is attached to an end portion of the scanner unit opposite to the pivot shaft [Figs. 1 and 2] and is configured to tilt, and 
by pivoting the scanner unit with respect to the casing and opening the scanner unit by a fixed amount, ensures a larger working space for various kinds of operations. 
Kimura does not disclose the liquid housing portion has an injection port through which the liquid is injected from a refill container.
However, Kimura teaches a liquid housing portion (20) [ink tank; Para. 0035] has an injection port (32) [liquid filling port; Para. 0035] through which the liquid is injected from a refill container (14) Para. 0035].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the liquid housing portion of Horikawa with an injection port as taught by Kimura (‘903)
In addition, Nanba teaches a panel unit (70) is configured to tilt [pivotally supported to be rotatable; Fig. 1(a) and Fig. 1(b)].
The modification of Kimura with Kimura (903) and Nanba would make it obvious that by pivoting the scanner unit with respect to the casing and opening the scanner unit by a fixed amount, the liquid is injected from the refill container into the liquid housing portion and a remaining amount of the liquid is viewed.
With regard to claim 2, Horikawa’s modified recording apparatus discloses all the limitations of claim 1, and Kimura also discloses a carriage (30) and a casing (20) [Para. 0034] include a viewing portion (16) that allows a user to view the remaining amount of the liquid housed in the liquid housing portion.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a viewing portion on the carriage and casing of Kimura’s apparatus to assist a user to perform ink refilling while supporting the refilling container with one hand and to suppress situations in which the ink is mistakenly allowed to spill from the liquid filling port. [Kimura (‘903)- Para. 0044]
With regard to claim 3, Horikawa’s modified recording apparatus discloses all the limitations of claim 2, and Kimura also discloses wherein the casing includes a front-surface-side casing side wall portion that is disposed so as to face the panel unit in the first orientation [Fig. 5], and the viewing portion is provided on the front-surface- side casing side wall portion [Fig. 5].
With regard to claim 4, Horikawa’s modified recording apparatus discloses all the limitations of claim 3, and Kimura wherein, when the scanner unit is opened, in a plan view viewed from a direction toward the pivot shaft from the front- surface-side casing side wall portion, the viewing portion does not overlap with the panel unit and the end portion [Fig. 5].
With regard to claim 5, Horikawa’s modified recording apparatus discloses all the limitations of claim 4, and Kimura also discloses wherein the injection port is disposed outside the scanner unit [Fig. 4].
With regard to claim 6, Horikawa’s modified recording apparatus discloses all the limitations of claim 1, wherein, the panel unit is configured to be operated both in the case where the scanner unit is opened with respect to the casing so that the liquid is injected from the refill container into the liquid housing portion [indicator (12) is in a lit state; Fig. 7B; Para. 0062-0064] and in the case where the scanner unit is closed with respect to the casing to cover the liquid housing portion [indicator (12) flashes; Fig. 7A; Para. 0062-0064].
With regard to claim 9, Horikawa’s modified recording apparatus discloses all the limitations of claim 1, and Horikawa also discloses  wherein the panel unit, when viewed from the front in a closed state, overlaps the viewing portion [See Fig. 1 and Fig. 2].

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Horikawa (US 2013/0188209), in view of Kimura (US 2019/0105903) and in view of Nanba (JP 2016193533) as applied to claim 1 above, and further in view of Kawai (JP 208152844).
With regard to claim 7, Horikawa’s modified recording apparatus discloses all the limitations of claim 1, but does not disclose further comprising: a lock portion that restricts movement of the scanner unit in a state in which the scanner unit is closed with respect to the casing so as to cover the liquid housing portion.
However, Kawaii teaches a lock unit [lock mechanism] that restricts movement of the scanner unit (40) in a state in which the scanner unit is closed [Fig. 10B, 11A and 12A].
It would have been obvious to one having ordinary skill in the art at the time the invention was to combine the apparatus of Horikawa with a lock unit in order to prevent accidental access to the ink tank. 
With regard to claim 8, Horikawa’s modified recording apparatus discloses all the limitations of claim 7 and Kawai also discloses the lock portion changing a lock release load [restriction release position; Fig. 10A, 11B and 12B] that releases a locked state that restricts movement of the scanner unit in accordance with an angle of the panel unit with respect to the document table. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853